UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

IN RE:
Joshua Lee Taflinger
Case No: 20-03492-JIG-7

Debtor.

DEBTOR’S MOTION TO REDEEM PROPERTY
PURSUANT TO U.S.C. SECTION 722

Comes now the Debtor, by counsel, and in support of this Motion, allege and state as
follows:

1. That the Debtor filed a Chapter 7 Bankruptcy on June 17, 2020.

2, That among the dischargeable consumer debts listed in the petition filed herein was a
loan from One Main Financial secured by a 2006 Chevy Trail Blazer.

3. That the secured property the Debtor wishes to redeem is a 2006 Trail Blazer.

4. Debtor wishes to redeem the 2006 Chevy Trail Blazer Pursuant to 11 U.S.C. Section
722 for $400.00 (60) days from the date of the order.

5. Upon payment of the redemption amount in the good funds, One Main Financial
or its affiliates will release any lien associated on the 2006 Chevy Trail Blazer.

WHEREFORE, the Debtor prays this Court to order One Main Financial to remove

and mark satisfied any encumbrance or security interests in 2006 Chevy Trail Blazer.

 

 
Case 20-03492-JJG-7 Doc6 Filed 06/17/20 EOD 06/17/20 13:13:01 Pg 2of4

Respectfully submitted

June 17, 2020 /s/ Konstantine G. Orfanos
Konstantine G. Orfanos, # 10006-71
Attorney for Debtors
GLASER & EBBS
845 South Meridian Street
Indianapolis, IN 462225
(317) 636-5211 Phone
(317) 638-3474 Fax

CERTIFICATE OF SERVICE

I hereby certify that at copy of the above Motion to Redeem Property Pursuant to U.S.C.
Section 722 and foregoing has been delivered to the following by first class United States mail,
postage prepaid or electronic filing on this 17th day of June 2020 to: United States Trustee,
101 E. Ohio Street, 1100, Indianapolis, IN 46204: One Main Financial, C/O Highest Ranking
Officer, 2515 E. 65" Street, Indianapolis, IN 46220.

June 17, 2020, 2020 /s/ Konstantine G. Orfanos
Konstantine G. Orfanos,
Attorney for Debtor

 

oe ene poe rere fhe Hu Rega i Ae nee

 

 
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

IN RE: )
Joshua Lee Taflinger }
) Case No: 20-03492-JIG-7
Debtor(s) )
NOTICE

PLEASE TAKE NOTICE that parties in interest shall have twenty one (21) days from
the date of this Notice is served to file an objection to the attached Motion To Redeem on
behalf of debtor(s). Objections must be filed in writing with the Clerk’s Office and served on
the attorney for the debtor at the addresses listed below. If no objections are timely filed, an
order may be entered by the Court for the relief requested.

GLASER & EBBS
Date: June 17, 2020 By: /s/ Konstantine G. Orfanos

Konstantine G. Orfanos, #10006-71
Attorney for Debtor(s)

CERTIFICATE OF SERVICE

This is to certify that a true and accurate copy of this Motion to Redeem was served on the
parties by placing a copy in the U.S. Mail or by electronic filing, on this 17th day of June 2020
to; US Trustee, 101 E. Ohio Street, Suite 1000, Indianapolis, IN 46204.

The undersigned hereby certifies that a true and accurate copy of this Motion To Redeem
Property was serviced by certified mail and receipt to sender below on this 17th day of June
2020

One Main Financial, C/O Highest Ranking Officer, 2515 E. 65" Street, Indianapolis, IN 46220.

 

 
Case 20-03492-JJG-7 Doc6 Filed 06/17/20 EOD 06/17/20 13:13:01 Pg4of4

 

Date: June 17, 2020 /s/ Konstantine G. Orfanos
Konstantine G. Orfanos, Attorney

United States Bankruptcy Court GLASER & EBBS

Birch Bayh Federal Building and US Courthouse —_ 845 South Meridian Street

Room 116 Indianapolis, IN 46225

46 E. Ohio Street 317-636-5211 Phone

Indianapolis, IN 46204 317-638-3474 Fax

Korfanos@glaserebbs.com

 

 

 
